Judgment unanimously affirmed. Memorandum: From our review of the record, we *989conclude that the prosecution disproved the defense of justification beyond a reasonable doubt. We conclude also that the sentence imposed is not harsh and excessive. Although it does not appear on the record that the trial court, in this nonjury trial, informed the parties of its intent to consider the lesser included offense of manslaughter in the first degree, defendant failed to preserve that issue for appellate review (see, People v Hampton, 124 AD2d 675, Iv denied 69 NY2d 746; People v Wachs, 93 AD2d 846). (Appeal from judgment of Supreme Court, Erie County, Francis, J.—manslaughter.) Present— Doerr, J. P., Boomer, Green, Pine and Lowery, JJ.